Citation Nr: 0410118	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  99-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in August 1997.  The appellant is the veteran's 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In 
January 2001, the Board remanded this case to the RO for 
additional action.  The case was returned to the Board and in July 
2003, the case was again remanded to the RO for additional action.  
The case has been returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
appellant's claim has been developed.

2.  The veteran died in August 1997; the death certificate lists 
the cause of death as septic shock due to pneumonia.  Contributory 
causes of death were atherosclerotic coronary artery disease, 
hypertension, chronic obstructive lung disease, cerebrovascular 
disease, and mild renal insufficiency.  

3.  At the time of the veteran's death, he was service connected 
for a muscle injury to group I of the right shoulder rated as 30 
percent disabling and a muscle injury to group III right with 
nerve injury rated as 20 percent disabling.   

4.  The pneumonia and septic shock that led to the veteran's death 
was not related to the service connected inservice gunshot wound 
residuals of muscle injury to group I of the right shoulder and 
muscle injury to group III right with nerve injury.

5.  None of the diseases that caused or contributed to the 
veteran's death were present in service and there is no evidence 
that they are related to service. 

6.  There is no evidence in the record of arteriosclerosis, 
cardiovascular-renal disease, or hypertension within one year of 
discharge from service.

7.  The veteran was not evaluated totally disabled for at least 10 
continuous years immediately preceding death.  

8.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any prior final decision.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.312 (2003).  

2.  The appellant has not met the requirements for eligibility to 
DIC benefits under 38 U.S.C. § 1318.  38 U.S.C.A. § 1318 (West 
1991 & 2002); 38 C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 (2003); 65 
Fed. Reg. 3,388 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of death

The appellant contends, in essence, that the veteran's death was 
due to service or a service connected disability.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
disease entity must be identified and shown to be chronic during 
service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted when all 
of the evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous active 
service and arteriosclerosis, cardiovascular-renal disease, or 
hypertension become manifest or are aggravated to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease or 
aggravation of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is shown to 
have been aggravated within one year following service.  The 
previous regulation did not contain such a provision related to 
aggravation.  67 Fed.Reg. 67,792 (November 7, 2002).  As discussed 
below, there is no evidence of arteriosclerosis, cardiovascular-
renal disease, or hypertension within one year of discharge.  
Therefore, there is no prejudice to the veteran in the Board 
considering the revised regulation in the first instance.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability incurred in 
or aggravated by service either caused or contributed 
substantially and materially to cause death.  For a service-
connected disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003). 

At the time of the veteran's death, he was service connected for a 
muscle injury to group I of the right shoulder rated as 30 percent 
disabling and muscle injury to group III right with nerve injury 
rated as 20 percent disabling.  The cause of death as listed on 
the death certificate was septic shock due to pneumonia.  
Contributory causes of death listed on the death certificate were 
atherosclerotic coronary artery disease, hypertension, chronic 
obstructive lung disease, cerebrovascular disease, and mild renal 
insufficiency.  Therefore, the death certificate shows that the 
cause of the veteran's death was due to causes other than the 
service-connected muscle injuries.  38 C.F.R. § 3.312 (2003). 

The veteran's service connected disabilities were due to a 
penetrating gunshot wound to the chest in 1945.  A February 1998 
statement from a private physician indicates that he treated the 
veteran for over five years, and that the veteran was wounded in 
1945 and had some residuals lung problems.  The statement notes 
that the veteran had emphysema and continued to smoke throughout 
his lifetime.  The physician indicated that the veteran's war 
injury gave him some chronic health problems and that it 
contributed to his death.  This is the only evidence in the record 
suggesting that the veteran's inservice gunshot wound contributed 
to the veteran's death.  

In January 1999, the RO obtained an opinion by a VA medical 
consultant at the RO who reviewed the medical evidence in the 
claims file.  The consultant indicated that there was no evidence 
of a lung or chest cavity injury due to the service connected 
gunshot wounds which could be considered a material influence upon 
the acute overwhelming pneumonia infection which caused the 
veteran's death.  Additionally, a March 2003 VA medical opinion 
indicates that the veteran's claims file was reviewed.  The 
reviewer indicated that there was no mention of any residual 
respiratory injury and the entire claims file was silent for any 
mention of sepsis or pneumonia.  The reviewer found that there was 
no evidence to indicate the veteran's death from sepsis and 
pneumonia had any etiological relationship to the service 
connected injuries.  The reviewer concurred with the January 1999 
VA medical opinion.  

The reviewers for the January 1999 and March 2003 VA medical 
opinions had the veteran's service medical records as well as a VA 
medical examination from 1947 available for review.  While the 
veteran's physician had treated the veteran for over five years 
prior to his death, the physician did not have the benefit of the 
service medical records or the post service VA examination for the 
history of the gunshot wound and its residuals.  Therefore, the 
basis for finding that the veteran had chronic lung problems due 
to the gunshot wound is not supported by a review of the medical 
evidence in the record.  As noted, the reviewer for the March 2003 
opinion indicates there was no mention of a residual respiratory 
injury in the record following service.  Accordingly, the VA 
medical opinions are considered more persuasive and the veteran's 
service connected gunshot wound did not cause or contribute to his 
death.  38 C.F.R. § 3.312 (2003). 

The cause of death as listed on the death certificate was septic 
shock due to or as a consequence of pneumonia.  Contributory 
causes of death listed on the death certificate were 
atherosclerotic coronary artery disease, hypertension, chronic 
obstructive lung disease, cerebrovascular disease, and mild renal 
insufficiency.  The veteran's discharge examination shows the 
cardiovascular system was normal and blood pressure was 148/86.  
There were no abnormal findings related to the lungs and the chest 
X-ray was negative.  Additionally, the neurological diagnosis was 
normal and the genito-urinary finding was normal.  The veteran 
also received a VA examination in July and August 1947.  The 
cardiovascular, respiratory, and genito-urinary systems were 
normal.  Blood pressures were 130/75 and 112/78.  The July 1947 VA 
examination specifically indicates the heart and lungs were 
normal.  Accordingly, none of the diseases that were noted at the 
time of the veteran's death were present in service or shortly 
thereafter, and there is no evidence in the record that they are 
related to service.  There is also no evidence in the record of 
arteriosclerosis, cardiovascular-renal disease, or hypertension 
being present within one year of discharge from service.  
Therefore, the diseases diagnosed at the time of the veteran's 
death and listed either as the cause of death or as contributing 
to his death were not incurred in service.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.312 (2003).

The cause of the veteran's death was due to causes other than the 
service connected muscle injury to group I of the right shoulder 
and muscle injury to group III right with nerve injury as a result 
of the gunshot wound.  None of the diseases that the veteran had 
which caused or may have contributed to his death were incurred in 
service.  Accordingly, service connected disease did not cause or 
contribute to the veteran's death.  Therefore, the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.312 (2003).   

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  The VCAA and the 
implementing regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to notify the 
claimant and the claimant's representative of any information 
including medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is to 
be provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed of 
the requirements for granting the benefits sought in the June 1999 
statement of the case, the April 2003 supplemental statement of 
the case, and a VA letter to the appellant in November 2002.  The 
statement of the case and the supplemental statement of the case 
provided the appellant with a summary of the evidence in the 
record used for the determination.  Accordingly, the appellant was 
advised of the evidence necessary to substantiate the claim.  The 
November 2002 VA letter advised the appellant of the evidence 
needed to support the claim, the kind of evidence she was 
responsible for obtaining, the evidence VA was responsible for 
obtaining, and that she should indicate whether there was 
additional evidence that she wanted the RO to attempt to obtain 
for the claim.  Accordingly, the duty to notify the appellant of 
what evidence she was responsible for obtaining and the evidence 
VA was responsible for obtaining has been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in the 
section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, there 
is no defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ determination was made 
prior to the enactment of the VCAA and notice under that new law 
being sent to the veteran.  However, assuming solely for the sake 
of argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the claim was received in December 1998.  
Only after the initial rating action was promulgated did the AOJ, 
in November 2002 as noted above, provide initial notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to advise VA 
of any additional evidence that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini v. 
Principi, 17 Vet. App. 412, 421 (2004).  On the other hand, the 
Court acknowledged that the Secretary could show that the lack of 
a pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini 
v. Principi, 17 Vet. App. 412, 421 (2004).  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed to 
the Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  The notice 
provided to the appellant in November 2002 was not given prior to 
the first AOJ adjudication of the claim.  However, the content of 
the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the initial VCAA notice 
was provided, the AOJ readjudicated the appellant's claim and 
provided her with a supplemental statement of the case.  
Therefore, not withstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the claimant.  

The appellant provided a statement from Dr. Reiswig.  The 
appellant was asked to provide releases to obtain medical records 
from Wesley Medical Center, Dr. Clairborne, and Dr. Reiswig.  The 
appellant responded in a February 1999 statement that she had 
requested release of the veteran's medical records from Wesley 
Medical Center and Dr. Hutchinson.  Additionally, the appellant 
responded that Dr. Clairborne was only the attending physician at 
the time of the veteran's death.  Records from Dr. Hutchinson were 
eventually received.  In January 1999 the RO requested that the 
appellant provide a release to obtain records from Wesley Medical 
Center and Dr. Reiswig.  In April 1999 the RO again asked the 
appellant for a release to obtain records from Wesley Medical 
Center.  The record does not show that the releases were received.  
Following the Board's January 2001 remand, the RO attempted to 
obtain medical records from Wesley Medical Center and Dr. Reiswig.  
However, the Medical Center and the physician's office both 
responded that a release was necessary.  An August 2002 letter 
from the RO to the appellant requested that she provide the 
necessary authorizations for the release of the medical records.  
The November 2002 VA letter again advised the appellant that 
Wesley Medical Center and Dr. Reiswig's office would not release 
the medical records without her consent.  The record does not show 
that a response was received or that the records were provided.  
Without the assistance of the appellant in providing the necessary 
releases to obtain the medical records or in providing the medical 
records, further development of this medical evidence is not 
possible.  38 C.F.R. § 3.159(c)(1) (2003).  Accordingly, all 
private medical evidence available has been obtained.  

The veteran's service medical records are contained in the claims 
file.  VA medical opinions have been obtained.  The appellant has 
not identified additional relevant evidence of probative value 
that has not already been sought and if obtained, associated with 
the claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there are no further actions 
necessary to comply with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003). 

DIC benefits under 38 U.S.C. § 1318

In 2001, the U.S. Court of Appeals for the Federal Circuit ordered 
a stay on the adjudication of claims for DIC benefits under 38 
U.S.C. § 1318.  National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  
The Court has revised the stay of such claims directing VA to 
process all DIC claims, including "hypothetical entitlement" 
claims under 38 U.S.C. § 1318, except for claims to reopen on 
grounds of new and material evidence.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  Under the Court's Order, the Board 
can now review of the appellant's claim.

DIC benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is service 
connected when the veteran was in receipt of or for any reason was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or more 
years immediately preceding death.  38 U.S.C.A. § 1318 (West 
1991).  

In November 1999, Veterans Millennium Health Care And Benefits Act 
was enacted.  This Act amended 38 U.S.C. § 1318(b) to provide that 
DIC benefits shall be paid to a deceased veteran's surviving 
spouse if the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated as 
totally disabling for a period of not less than one year 
immediately preceding death.  Pub. L. No. 106-117 (Nov. 30, 1999), 
38 U.S.C.A. § 1318(b) (West 2002).  

The applicable VA regulations that implement 38 U.S.C. § 1318 are 
found at 38 C.F.R. § 3.22.  Benefits are available when the 
veteran's death is not service connected and the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive compensation at 
the time of death for service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  38 C.F.R. § 3.22 (1999).

An interpretive rule amending 38 C.F.R. § 3.22 was published in 
January 2000.  65 Fed. Reg. 3,388 (2000).  A regulatory amendment 
implementing the change made by the Veterans Millennium Health 
Care And Benefits Act was published at 65 Fed. Reg. 43699 (July 
14, 2000).

Currently, 38 C.F.R. § 3.22 provides that where a veteran died of 
non-service-connected causes, VA will pay death benefits as if the 
veteran's death were service-connected if the veteran was 
receiving or was entitled to receive compensation for service-
connected disablement that was rated by VA as totally disabled for 
a continuous period of at least 10 years immediately preceding 
death, or was rated as totally disabled for a continuous period of 
not less than one year immediately preceding death if the veteran 
was a former prisoner of war who died after September 30, 1999.  
Entitled to receive means that at the time of death, the veteran 
had service-connected disability rated totally disabling by VA but 
was not receiving compensation because VA was paying the 
compensation to the veteran's dependents; VA was withholding the 
compensation to offset an indebtedness; the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a VA 
decision concerning the issue of service connection, disability 
evaluation, or effective date; the veteran had not waived retired 
or retirement pay in order to receive compensation, or VA was 
withholding payments.  38 C.F.R. § 3.22 (2003).

During the pendency of the appellant's claim, 38 U.S.C. § 1318 was 
amended.  Pub. L. No. 106-117 (Nov. 30, 1999).  Also 38 C.F.R. § 
3.22 was changed.  65 Fed. Reg. 3,388 (2000), 65 Fed. Reg. 43,699 
(2000).  The appellant is entitled to have her claim considered 
under both the original and revised provisions of the statute and 
regulation.  She has not been advised of the new law or 
regulations in the statement of the case or a supplemental 
statement of the case.  For the reasons discussed below, the Board 
finds that the appellant is not prejudiced by the Board's 
consideration of the amended statute and regulation.  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to address 
that question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).   

The veteran died in 1997 and the appellant initiated her claim 
that same year.  The provisions of the Veterans Millennium Health 
Care And Benefits Act related to entitlement to DIC benefits for 
former prisoners of war rated as totally disabled for one year 
prior to death are not applicable to the appellant's claim because 
his death was prior to September 30, 1999 and also because he had 
not been a prisoner of war.  See Pub. L. No. 106-117 (Nov. 30, 
1999), 38 U.S.C.A. § 1318(b) (West 2002); 65 Fed. Reg. 43,699 
(2000).  

The revisions made by the January 2000 interpretive rule are not 
substantive in nature.  Rather they merely restate VA's position 
that 38 U.S.C. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  Prior 
to this there had been a concept explored in case law that 38 
U.S.C. § 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See Marso v. West, 13 Vet. App. 260 
(1999).  However, the regulations that were published and became 
effective January 21, 2000, specified that 38 U.S.C. § 1318 does 
not authorize, and has never authorized, any "hypothetical 
entitlement" to compensation.  65 Fed. Reg. 3,388 (January 21, 
2000).  

Since the provisions of the Veterans Millennium Health Care And 
Benefits Act related to former prisoners of war are not applicable 
to the appellant's claim, the interpretive changes to 38 C.F.R. § 
3.22 are not substantive in nature, and 38 U.S.C. § 1318 has never 
authorized hypothetical entitlement to DIC benefits, there is no 
need to remand this case to the RO for consideration of the change 
in law or regulations.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The provisions of 38 C.F.R. § 3.22 in effect at the time the 
appellant initiated her claim provided that entitlement to DIC 
benefits may be established if the veteran was for any reason not 
in receipt of but entitled to receive compensation at the time of 
death for service connected disability rated as totally disabling 
for a period of at least 10 years immediately prior to death.  As 
noted above, 38 U.S.C. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
Therefore, "hypothetical entitlement" need not be considered.  The 
revised regulations also provide that entitlement to DIC benefits 
may be established if the veteran was receiving or was entitled to 
receive compensation for service-connected disablement that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  The revised 
regulation specifically enumerates those instances where the 
veteran would be entitled to receive compensation but was not in 
receipt of such compensation.  None of those instances are 
applicable to this case.  Since "hypothetical entitlement" is not 
authorized under 38 U.S.C. § 1318, neither version of 38 C.F.R. § 
3.22 is more advantageous to the appellant.  38 C.F.R. § 3.22 
(1999); 38 C.F.R. § 3.22 (2003); 65 Fed. Reg. 3,388 (January 21, 
2000).   

Entitlement to 38 U.S.C. § 1318 benefits can be established: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements would 
have been met but for clear and unmistakable error in a previous 
rating decision.  National Organization of Veterans' Advocates 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).

At the time of his death, the veteran was service connected for a 
muscle injury to group I of the right shoulder rated as 30 percent 
disabling and muscle injury to group III right with nerve injury 
rated as 20 percent disabling.  The combined disability rating was 
40 percent.  No finding of total disability due to unemployability 
from service connected disability was made during the veteran's 
lifetime.  Therefore, the veteran did not have a total disability 
rating for a period of at least 10 years prior to his death.  

The record does not indicate that the appellant has specifically 
alleged that there was clear and unmistakable error in any prior 
final rating decisions.  As the appellant has not raised the issue 
of clear and unmistakable error in a prior final decision, no 
further action or consideration is warranted with respect to this.  
National Organization of Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

At the time of the veteran's death in 1997, he had the two service 
connected disabilities with a combined disability rating of less 
than 100 percent, and thus did not have a total disability rating 
for a period of at least 10 years prior to his death.  Therefore, 
the appellant does not meet the basic eligibility requirements for 
entitlement to DIC benefits under the provisions of 38 U.S.C. § 
1318.  Accordingly, the claim must be denied.  38 U.S.C.A. § 1318 
(West 1991 & 2002); 38 C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 
(2003); 65 Fed. Reg. 3,388 (2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law). 

As noted above, while the veteran's claim was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted in November 2000.  
However, this is a case where the law is determinative of the 
issue on appeal and there is thus no further evidence to be 
developed.  Accordingly, VCAA which governs the development of 
evidence for VA claims and appeals is not applicable to this case, 
and no further action is necessary for compliance with the VCAA.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the law 
as mandated by statue, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to DIC benefits under the provisions of section 1318, 
Title 38, United States Code is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



